      Case 5:21-cv-03160-SAC Document 5 Filed 07/20/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


ANTHONY McROBERTS,

                               Petitioner,

             v.                                       CASE NO. 21-3160-SAC

STATE OF KANSAS,


                               Respondent.


                            MEMORANDUM AND ORDER



       This matter is a petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254. On July 14, 2021, the Court issued a

Notice and Order to Show Cause (NOSC) directing Petitioner to show

cause why this matter should not be dismissed due to his failure to

commence this action within the one-year limitation period. (Doc.

3.)

       The NOSC explained that the one-year limitation period under

28 U.S.C.§ 2244(d)(1) began to run on October 28, 2017, when
Petitioner’s time for filing a direct appeal had expired. The

limitation period then ran until it expired on October 28, 2018.

Because Petitioner did not file his federal habeas petition until

July 9, 2021, this action is not timely and is subject to dismissal

unless Petitioner can establish grounds for equitable tolling.

       In his response to the NOSC, Petitioner explained that he has

been working since his plea hearing to learn whether he could
overturn his conviction, but his court-appointed attorney refused

his requests to appeal. (Doc. 4.) Petitioner was and is unable to

afford to hire an attorney and he also suffers from mental health
     Case 5:21-cv-03160-SAC Document 5 Filed 07/20/21 Page 2 of 4




problems. Id. Petitioner further asserts that he was unable to hire

an   investigator         to   contact    witnesses    because    detectives        have

prevented him from accessing his phone, which holds witness contact

information. Id. Finally, Petitioner asserts that he can establish

that he was coerced into entering a plea and that he was falsely

convicted. Id.

      The one-year limitation for filing a habeas corpus action may

be equitably tolled if the petitioner establishes (1) that he

pursued his rights diligently, and (2) that some extraordinary

circumstance prevented him from timely filing. Holland v. Florida,

560 U.S. 631, 645 (2007). Such equitable tolling, however, is “a

rare remedy to be applied in unusual circumstances.” Al-Yousif v.

Trani, 779 F.3d 1173, 1179 (10th Cir. 2015) (quoting                           Yang v.

Archuleta, 525 F.3d 925, 929 (10th Cir. 2008)). A valid claim of

actual     innocence       may   create    an    exception   to   the       AEDPA   time

limitation. See McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). A

but a prisoner seeking that exception “must establish that, in light

of new evidence, ‘it is more likely than not that no reasonable
juror    would     have    found    petitioner     guilty    beyond     a   reasonable

doubt.’” House v. Bell, 547 U.S. 518, 536-37 (2006) (quoting Schlup

v. Delo, 513 U.S. 298, 327 (1995)).

      In    this    matter,        more   than    32   months     elapsed      between

Petitioner’s conviction and sentence becoming final and his filing

of the federal habeas petition now before the Court. Petitioner’s

response to the NOSC does not establish that he pursued his rights

diligently during that time or that some extraordinary circumstance
prevented from timely filing his federal petition.

      Petitioner states that he has been working to determine whether
   Case 5:21-cv-03160-SAC Document 5 Filed 07/20/21 Page 3 of 4




he could “beat [his] case.” (Doc. 4.) But he fails to provide any

detail on the actions he took after his conviction became final and

before he filed the current petition. Thus, he has not shown that

he diligently pursued his rights, as is required for equitable

tolling. See Levering v. Dowling, 721 Fed. Appx 783, 788(10th Cir.

2018) (holding that “spending time in the prison law library to

conduct research” was insufficient to show diligent pursuit of

claims).

     To the extent that Petitioner only recently discovered the

legal theory upon which he believes he can obtain habeas relief, a

late discovery is not an extraordinary circumstance that justifies

equitable tolling. “[I]t is well established that ignorance of the

law, even for an incarcerated pro se prisoner, generally does not

excuse prompt filing.” Marsh v. Soares, 223 F.3d 1217, 1220 (10th

Cir. 2000). Moreover, although Petitioner asserts that “mental

health problems” rendered him unable to challenge his convictions

until he received anti-psychotic medication (see Doc. 1, p. 2.),

Petitioner       neither   identifies    his   mental    health     problems   nor
informs the Court when he began taking the medication. Similarly,

a petitioner’s pro se status is not an extraordinary circumstance

that warrants equitable tolling. See Marsh, 223 F.4d at 1220.

     Nor has Petitioner made a valid claim of actual innocence that

would provide an exception to the one-year time limitation. “To be

credible,    such      a   claim   requires    petitioner     to    support    his

allegations of constitutional error with new reliable evidence—

whether     it    be   exculpatory      scientific      evidence,    trustworthy
eyewitness accounts, or critical physical evidence—that was not

presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995).
     Case 5:21-cv-03160-SAC Document 5 Filed 07/20/21 Page 4 of 4




Although he asserts in his response to the NOSC that he has

“evidence showing [he] was falsely convicted and that Kansas had no

jurisdiction to convict [him] when the accused victim’s claims were

false and the [hearsay] with no witnesses happened to occur in

Missouri,” Petitioner does not further explain or identify that

evidence.     Likewise,    although      Petitioner      asserts    facts       in   his

petition that he says proves his innocence, he does not identify

evidence that would support his assertions.

      For   these   reasons,      the   Court     concludes   that       the   present

petition    is   time-barred      under    28   U.S.C.    §   2241(d)         and    that

Petitioner has not shown any circumstances that justify equitable

tolling or an exception to the time limitation. The Court will

therefore     dismiss   this   matter     as    time-barred.       The    Court      also

concludes that its procedural ruling in this matter is not subject

to   debate    among    jurists    of    reason    and   declines        to    issue   a

certificate of appealability. See Slack v. McDaniel, 529 U.S. 473,

484 (2000).


      IT IS, THEREFORE, BY THE COURT ORDERED that this matter is

dismissed as time-barred. No certificate of appealability will

issue.

      IT IS SO ORDERED.



      DATED:     This 20th day of July, 2021, at Topeka, Kansas.



                                        S/ Sam A. Crow

                                        SAM A. CROW
                                        U.S. Senior District Judge
